--------------------------------------------------------------------------------

Exhibit 10.3b


Amendment to Employment Agreement
By and between William Schuster and Geoeye, Inc.
As effective December 6, 2004


This Amendment to the existing Employment Agreement by and between William
Schuster and Geoeye, Inc. effective as of December 6, 2004 (the “Agreement”) is
to comply with recent IRS requirements relating to the payment of deferred
compensation. This Amendment does not change the aggregate amount of the
benefits payable under the Agreement. Effective as if included originally in the
Agreement, the parties hereby agree that the Agreement is hereby amended as
follows:


1.            Section 2.4 of the Agreement is hereby amended by adding the
following sentence to the end thereof:


“Any bonus payable pursuant to this Section 2.4 shall be paid no later than
March 15 of the year following the year in which such bonus was earned.”


2.            The third sentence of the first paragraph of Section 6(a) is
hereby amended to read as follows:


“If the Company terminates your employment without Cause at any time, you will
receive as Severance Benefits: (i) regular bi-weekly payments equal to your
usual base salary, less payroll deductions and required withholdings, for nine
(9) months (the ‘Severance Period’), with such payments beginning on the date of
your termination of employment, (ii) a payment of that portion of the bonus, if
any, you are entitled to for the calendar year based upon performance for such
year pro-rated based upon the number of full months you were employed in such
year, payable at the time such amount would otherwise have been due, but in no
event later than March 15 of the year following the year in which such bonus was
earned ((i) and (ii) are sometimes collectively referred to as the ‘Severance
Payments’), and (iii) continuation of all group health and life insurance
benefits during the Severance Period, in exchange for the execution of a release
of all claims against the Company in form satisfactory to the Company.”


3.            Section 6(a) of the Agreement is hereby amended by adding the
following paragraph after the end of the first paragraph thereof:


“Notwithstanding anything in this Agreement to the contrary, if the amount
described clause (i) of the preceding paragraph above exceeds an amount (the
‘Unrestricted Amount’) equal to two times the lesser of (A) your annual
compensation based on the annual rate of pay from the Company for the calendar
year preceding the calendar year of the severance date (adjusted for any
increase in such annual rate of pay during the calendar year of the severance
date that was expected to continue indefinitely if you had not terminated
employment) or (B) the maximum amount that can be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code, then
no more than the Unrestricted Amount may be paid in the six months following the
severance date and the bi-weekly payments shall be reduced to comply with this
limitation. If the monthly payments are reduced to comply with such limitation,
any amount not paid in the initial six months following the severance date shall
be paid in a lump sum six months and two days after the severance date and
thereafter the bi-weekly payments shall continue through the remainder of the
Severance Period.”

 
1

--------------------------------------------------------------------------------

 

4.            Section 7 of the Agreement is amended by adding a new Section 7.10
thereto:


“7.10            Section 409A. Each payment under this Agreement, including each
payment in a series of installment payments, is intended to be a separate
payment for purposes of Treas. Reg. § 1.409A-2(b), and is intended to be: (i)
exempt from Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder (‘Section 409A’), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4) and the involuntary separation pay exception within the meaning
of Treas. Reg. § 1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A,
including, but not limited to, being paid pursuant to a fixed schedule or
specified date pursuant to Treas. Reg. § 1.409A-3(a) and the provisions of this
Agreement will be administered, interpreted and construed accordingly (or
disregarded to the extent such provision cannot be so administered, interpreted,
or construed).”

 
2

--------------------------------------------------------------------------------

 

The parties have executed this Amendment this 24th day of December 2008,
effective as of the date specified herein.



 
GEOEYE, INC.
           
By:
/s/ William L. Warren     
Name:
William L. Warren     
Title:
SVP. General Counsel & Secretary             
EMPLOYEE
           
/s/ William Schuster
   
William Schuster
 

 
 
3

--------------------------------------------------------------------------------